Exhibit 10.18

 

DESCRIPTION OF COMPENSATORY ARRANGEMENTS

BETWEEN REGISTRANT AND DIRECTORS

 

Each director (other than the Chairman of the Board) who is not a Company
employee is paid an annual retainer fee of $30,000. Each non-employee director
is also paid $2,000 for each Board meeting attended in person, $1,000 for each
Board meeting attended by telephone and $1,000 for each Board committee meeting
attended in person or by telephone. The director who chairs the Audit Committee
of the Board is paid an additional annual retainer fee of $15,000. The directors
who chair the Compensation and the Nominating and Governance Committees of the
Board are each paid an additional annual retainer fee of $5,000.

 

Mr. Lauer, Chairman of the Board, stepped down as Chief Executive Officer on
December 31, 2003. He will continue to be an employee of the Company until his
planned retirement as an employee on June 30, 2004. Until that date, he will
receive a base salary at an annual rate of $200,000, will be eligible to
continue to participate in benefit plans that are available generally to other
employees, will be eligible to continue to participate in the Varian, Inc.
Supplemental Retirement Plan, will continue to be provided with a Company-leased
automobile, and will be reimbursed for financial planning and tax services, all
to the same extent while he served as Chief Executive Officer. Effective July 1,
2004, following Mr. Lauer’s retirement as an employee, Mr. Lauer will be paid an
annual retainer fee of $120,000 (in lieu of any other annual retainer, committee
chair or attendance fees) as the non-employee Chairman of the Board, will no
longer receive the benefits and perquisites that he received as an officer of
the Company, and will no longer participate in benefit plans available only to
employees of the Company.

 

Directors may elect to receive, in lieu of all or a portion of the foregoing
fees, shares of the Company’s common stock based on the fair market value of the
stock on the date the fees would have been paid. In addition, under the
Company’s Omnibus Stock Plan, each director who is not a Company employee
receives upon initial appointment or election to the Board a nonqualified stock
option to acquire 10,000 shares of the Company’s common stock, and receives
annually thereafter a nonqualified stock option to acquire 5,000 shares of the
Company’s common stock. Pursuant to this provision of the Omnibus Stock Plan,
Mr. Lauer will receive a nonqualified stock option to acquire 10,000 shares of
common stock on July 1, 2004, the date he becomes a non-employee director; he
will receive annually thereafter a nonqualified stock option to acquire 5,000
shares of common stock. All such stock options are granted with an exercise
price equal to the fair market value of the Company’s common stock on the grant
date, are vested and exercisable beginning on the grant date and have a ten-year
term.

 

Each director is reimbursed for all reasonable out-of-pocket expenses that such
director and his or her spouse incurs attending Board meetings and functions.